DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2010/0148793 hereinafter Ito).
As to claim 1, Ito discloses in Figs. 1-20, a wafer inspection system comprising:
a first inspection region (T1 in combination with 520a-520b Zone as shown in Fig. 1) in which a first test head (520a, 520b as shown in Fig. 1, also see the abstract) is arranged, the first test head being used for inspecting a semiconductor IC device (see the technical field);
a second inspection region (Tn in combination with 520n-1-520n as shown in Fig. 1) in which a second test head (520n-1-520n as shown in Fig. 1) is arranged, the second test head being used for inspecting a semiconductor IC device (see the technical field); and

a maintenance region (para 0112) provided between the first inspection region (T1 in combination with 520a-520b Zone as shown in Fig. 1) and the second inspection region (Tn in combination with 520n-1-520n as shown in Fig. 1) and in which the first test head and the second test head are maintained (para 0112)
wherein, in the first inspection region (T1 in combination with 520a-520b Zone as shown in Fig. 1 , first inspection rooms are arranged at multiple levels (the Test Units arrange from left to right as shown in Fig. 1) and each of the first inspection rooms is capable of accommodating the first test head, and in the second inspection region (Tn in combination with 520n-1-520n as shown in Fig. 1), second inspection rooms are arranged at multiple levels and each of the second inspection rooms (the Test Units arrange from left to right as shown in Fig. 1) is capable of accommodating the second test head (Fig. 1).
Ito does not disclose inspecting a wafer,
However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to recognize that the semiconductor IC device including the wafer also. 
As to claim 2, Ito discloses in Fig. 1, wherein the first test head (T1 in combination with 520a-520b Zone as shown in Fig. 1) or the second test head (Tn in combination with 520n-1-520n as shown in Fig. 1) is configured to be unloaded to the maintenance region from one of the first inspection rooms and the second inspection rooms (para 0112).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        6/3/22